Citation Nr: 1102733	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for entitlement to service connection for residuals of 
infectious hepatitis and jaundice.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to September 
1963.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  

The Board notes that while the Veteran originally requested a 
hearing in connection with this appeal and a hearing has not been 
held, there remains no pending hearing request at this time.  The 
Veteran's request was initially accommodated when the RO 
scheduled a hearing for July 2008.  In February 2008 the Veteran 
was notified that a hearing would be upcoming, and in June 2008 
he was apprised of the exact date, location, and time.  He failed 
to appear for this hearing and sent in correspondence explaining 
that this was due to illness and requesting the hearing to be 
rescheduled for October or November of 2008.  Accordingly, the RO 
rescheduled a hearing for October 2008 and sent the Veteran 
notice of such the month prior.  The Veteran again failed to 
appear.  He has offered no explanation for his failure to attend.  
Correspondence from his representative was received in January 
2011 and no mention of the failure to appear or the desire for a 
new hearing was made.  As such, the Board finds there is no 
hearing request pending at this time. See 38 C.F.R. § 20.702(d) 
(2010) (the case will be processed as though the request for a 
hearing had been withdrawn where the Veteran fails to appear for 
a scheduled hearing and a request for postponement has not been 
received and granted).
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Additional development must be completed before the claim on 
appeal can be properly adjudicated.  The Veteran in this case 
seeks to reopen his claim for service connection for hepatitis 
and jaundice.  In the last final rating decision of January 1990, 
service connection for this condition was denied because while 
the condition was present in service, there were no current 
residuals of the disorder shown on VA examination.  Since that 
time, VA has received VA treatment records which are similarly 
devoid of any documentation of hepatitis.  However, the Veteran 
submitted an April 206 laboratory report from Quest Diagnostics 
that includes a Hepatitis Panel screening.  While the report 
appears to indicate that the screening for Hepatitis A, Hepatitis 
B, and Hepatitis C was "non reactive," the interpretation of 
these results and the accompanying treatment notes of the 
physician who ordered the testing, Anthony G. Figueroa, M.D., 
should be obtained.  The RO has construed these results to 
indicate the presence of the Hepatitis A antibody, which is 
considered an acute infection.  Additionally, in an October 1994 
formal claim form the Veteran indicated that he received 
treatment for hepatitis from Dr. Green in Clayton, New Jersey in 
the years shortly after discharge.  Records from these two 
providers should be requested.  The RO has not requested records 
from either of these providers and the Board has ruled out the 
possibility these providers are VA physicians whose records have 
already been associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  VA must again attempt to obtain 
these records.
 
Of note, the Board additionally observes that beginning in March 
1995 the Veteran began receiving disability benefits from the 
Social Security Administration (SSA).  However, under 42 U.S.C. § 
402, his SSA disability award was automatically converted to 
"old age" benefits by the time he turned 65.  The Veteran is 
currently 70 years old. Despite this, VA should attempt to obtain 
the medical records that provided a basis for the award of SSA 
disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain private treatment 
records from the following providers:
	a.  Anthony G. Figueroa, M.D.
	b.  Dr. Green in Clayton, New Jersey

Thereafter, the AMC/RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

2.  Contact the SSA and request the Veteran's 
records associated with his award of SSA 
disability benefits.

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


